DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
 
Response to Amendment
The amendments filed on December 17, 2021 have been entered. Applicant amended claim 13 and cancelled claims 1, 2, and 7-12. Claims 3-6, 13, and 14 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on December 17, 2021 with respect to the Final Office Action dated September 17, 2021 have been fully considered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Patrick Richards, Reg. No. 48905, on March 22, 2022.
	The claims have been amended as follows:

1-2. 	(Canceled)

3. 	(Previously presented) The system of claim 13, wherein the email service provider is
one of Gmail®, Yahoo®, and Hotmail®.

4. 	(Previously presented) The system of claim 13, wherein the first data file includes
invoice data.

5. 	(Previously presented) The system of claim 13, wherein the first data file includes a
resume.

6. 	(Previously presented) The system of claim 13, wherein the sending user device is a
mobile phone.

7-12. 	(Canceled)

13. 	(Currently amended) An electronic message and data file communication system
comprising:
a server;
a database in communication with the server, the database storing at least a first copy

a sending user device in communication with the server through the Internet, the
sending user device including a sending user device controller and a sending user device
memory coupled to the sending user device controller configured to store program
instructions executable by the sending user device controller, the sending user device
memory also including a second copy of the first data file; and
a receiving user device in communication with at least one of the server and the
sending user device;
wherein in response to executing the program instructions executable by the sending
user device controller, the sending user device controller is configured to:
receive a user instruction to send a message including the first data file such
that the first data file is accessible by the receiving user device;
display, in response to receiving the user instruction to send the message
including the first data file such that the first data file is accessible by the receiving user
device, a user interface including:
a first option to send the first data file from the sending user device
through the Internet such that the first data file is accessible by the receiving user device;
and
a second option to send the first data file from the server such that the first
data file is accessible by the receiving user device, wherein the second option includes an
identification of the date on which the first copy of the first data file was saved in the
database;
receive a selection of the first option or the second option through the user
interface;
when the selection of the first option is received, cause the sending user device
to send a message including a copy of the second copy of the first data file via an email service
provider through the Internet such that the first data file is accessible by the receiving user
device; and
when the user selection of the second option is received, cause the sending

file to the server instructing the server to send a copy of the first copy of the first data file
such that the first data file is accessible by the receiving user device;
wherein in response to executing the program instructions executable by the
sending user device controller, the sending user device controller is further configured to
detect a speed of the Internet connection of the sending user device and, if the detected speed
is above a minimum threshold, the sending user device selects the first option and, if the
detected speed is below a minimum threshold, the sending user device selects the second
option.

14. 	(Canceled)

Allowable Subject Matter
Claims 3-6 and 13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention of Beausoleil et al. (US PGPUB No. 20160285795). Beausoleil teaches a browser interface to send a content with options to select the content from the local file system or from the cloud (paragraph 0078).  Beausoleil does not teach “wherein the second option includes an identification of the date on which the first copy of the first data file was saved in the database”. While Tichauer et al. (US PGPUB No. 20170214642) talks about the date of creation of a file (paragraph 0035), however, does not teach the creation date would be displayed in the user interface as a part of an option to select. Beausoleil does not teach detecting internet speed and selecting the first option or the second option in the user interface based on the detected internet speed.  While Giszczak (US PGPUB No. 20090216845) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



	March 23, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        


/RAMY M OSMAN/Primary Examiner, Art Unit 2457